— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 3, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the admission of testimony relating to his prior bad acts and uncharged crimes (see, People v Molineux, 168 NY 264, 293). We disagree. Initially we note that many of the defendant’s claims in this regard have not been preserved for appellate review (CPL 470.05 [2]; People v Medina, 53 NY2d 951). In any event, in light of the overwhelming evidence of the defendant’s guilt in this case, including the testimony of three eyewitnesses to the crime, one of whom was the defendant’s own son, any error in admitting the testimony of which the defendant complains was harmless beyond a reasonable doubt (see, People v Cook, 42 NY2d 204, 209; People v Crimmins, 36 NY2d 230, 240; cf., People v McKinney, 24 NY2d 180; People v Bolling, 120 AD2d 601, 602).
We find no basis for modifying the sentence imposed by the trial court (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.